Citation Nr: 1722655	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  05-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for chondromalacia patella, lateral meniscus tear of the right knee, for the period from June 16, 1996, to July 14, 1999. 

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella, lateral meniscus tear of the right knee, from July 15, 1999. 

3.  Entitlement to an initial compensable rating for chondromalacia patella of the left knee for the period from June 16, 1996, to July 14, 1999. 

4.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the left knee, from July 15, 1999. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran's claims folder is currently under the jurisdiction of the RO in Indianapolis, Indiana.

In the October 1998 rating decision, the RO granted service connection for a bilateral knee disability and assigned an initial zero percent rating, effective June 16, 1996.  In July 1999, the Veteran submitted a statement which, as explained by the Board in its May 2007 decision/remand, was construed as a notice of disagreement with the October 1998 rating decision assigning an initial zero percent rating for his bilateral knee disability, effective June 16, 1996.  In response to the Veteran's July 1999 letter, in an April 2000 rating decision, the RO assigned separate 10 percent ratings for the Veteran's right and left knee disabilities, effective July 15, 1999.  The Veteran thereafter disagreed with the ratings assigned and a Statement of the Case addressing the matter was issued in April 2005.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in May 2005.  An additional detailed discussion of the procedural history of these matters is found in the INTRODUCTION section of the Board's May 2007 decision/remand.  In light of this procedural history, the issues on appeal are currently set out as set forth on the cover page of this decision. 
In August 2006, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

These matters, in whole or in part, have been previously remanded by the Board in December 1999, May 2007, September 2010, and November 2011.  In September 2010, the Board denied the Veteran's claims seeking entitlement to initial compensable ratings for his service-connected chondromalacia patella, lateral meniscus tear of the right and left knee, for the period from June 16, 1996, to July 14, 1999.  The Board also remanded the claims seeking entitlement to initial ratings in excess of 10 percent for his service-connected chondromalacia patella, lateral meniscus tear of the right and left knee, for the period from July 15, 1999.

The Veteran appealed the Board's September 2010 decision that denied the Veteran's claims of entitlement to initial compensable ratings for the period from June 16, 1996, to July 14, 1999, to the United States Court of Veterans Appeals (Court).  In an April 2011 Order, the Court vacated these two issues which the Board denied in September 2010 and remanded the matters to the Board for development consistent with the parties' April 2011 Joint Motion for Remand (Joint Motion).   The Board notes that the two matters which the Board remanded in September 2010 (the claims seeking entitlement to initial ratings in excess of 10 percent for his service-connected chondromalacia patella, lateral meniscus tear of the right and left knee, for the period from July 15, 1999) were noted as part of the Joint Motion not to be final and therefore not to be disturbed.  See Kirkpatrick v. Nicholson, 417 F. 3d 1361, 1364 (Fed. Cir. 2005).  

In November 2011, the matters on appeal were remanded to obtain relevant treatment records and for readjudication.  As review of the record indicates that additional development is necessary, the Board need not address whether the Agency of Original Jurisdiction (AOJ) has complied with the directives of the previous remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In Cook v. Snyder, 28 Vet. App. 330 (2017), the Court held that 38 C.F.R. § 7107(b) is properly interpreted as allowing a VA claimant the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the appellant proceedings.

In the present case, the Veteran was afforded a Board hearing in August 2006; the matter of the Veteran's entitlement to initial compensable ratings for the period from June 16, 1996, to July 14, 1999, was remanded by the Court in April 2011; and the Veteran submitted a September 2014 VA Form 9 in which he requested another videoconference hearing.  Thus, the Veteran must be afforded an additional hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Then, schedule the Veteran for a hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request and as the docket permits.  Appropriate notification must be given to the Veteran and his representative, and the notice must be documented and associated with his claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




